Martinez-Ayme Securities
9495 Sunset Drive, Suite B275
Miami, FL  33173-5422


305-271-3232


November 9, 2009


Eric Takamura
NuGen Mobility, Inc.
44645 Guilford Drive, Suite 201
Ashburn, VA  20147


Dear Mr. Takamura:


This agreement is to confirm our understanding of the engagement of
Martinez-Ayme Securities (“MAS”) as investment banker to assist NuGen Mobility,
Inc. (the “Company”),  specifically to value and raise capital, as well as,
advise, structure, make introductions and use our best efforts to position the
company for a liquidity event.  This event may take the form of registering and
listing equity, outright sale of the Company, or licensing agreement(s) or
arrangement(s).  Any introductions, for the purpose of providing a financial
investment in the Company, on terms acceptable to the Company, MAS shall inform
the Company of the identity of proposed Investor whereupon MAS will be protected
as to the compensation described below, with respect to any transaction
involving such Investors, for a period of 24 months from the date of the
introduction.


In the event of a successful transaction with or through Investors introduced by
MAS, directly or indirectly, the company will compensate MAS at closing as
follows:  (i) a cash placement fee up to a maximum of 10% of the gross amount
(7% commission and 3% non accountable expenses) of any investment in the Company
by any of the Investors and (ii) one million shares (1,000,000) of the common
stock of the Company at time of closing of this initial transaction.  MAS will
also have the right to appoint a board member. MAS agrees that a minimum of
$1,000,000 is the necessary breakpoint for the equity consideration of the
initial transaction capital raise.  If a transaction involves consideration
other than cash e.g. equity, the cash compensation due MAS shall be based on the
value of the other consideration involved in the transaction.  MAS shall be
entitled to compensation set forth under (i) and (ii) above with respect to any
transaction consummated within 24 months by any potential investor introduced or
identified by MAS to the Company.  The cash fee due MAS shall be paid by wire
transfer of immediate available funds at each closing or any investment by any
investors.


In addition, this agreement shall commence upon execution and be effective for
12 months thereafter.  This agreement shall continue month to month after the
first year and may be terminated by written notice by either party with 30 days
prior notice.

 

--------------------------------------------------------------------------------

 

The Company recognizes and confirms that, in advising the Company and in
fulfilling its engagement hereunder, (i) MAS will use and rely on data, material
and other information furnished by the Company to MAS, and (ii) MAS may rely
upon such data, material and other information furnished to MAS by the Company
without any independent investigation or appraisal to verify its accuracy,
completeness or veracity, except to the extent MAS has actual knowledge to the
contrary.  Company represents and warrants that all such data, material and
other information provided by the Company will be true and accurate in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are made.   MAS shall be under no obligation to make independent appraisals of
assets or an independent investigation or inquiry as to any information
regarding, or any representations of, any other participant in a Transaction or
Financing, nor shall MAS have any liability with regard thereto.  If, in MAS’s
opinion after completion of its due diligence process, the condition or
prospects of the Company, financial or otherwise, are not substantially as
represented or do not fulfill MAS’s expectations, MAS shall have the sole
discretion to determine its continued participation in any proposed financing
and / or transaction.


Definition of Financing


Financing, as used herein, shall mean all amounts furnished to or for the use of
the Company with Investors directed or introduced by, or through the efforts of,
MAS after the date of this Agreement, whether by investment in equity or debt
securities of the Company, loans, loan commitments, guarantees of indebtedness,
leasing, sale and leaseback, joint ventures or licensing.


Payment of Compensation


The fees due MAS as set forth above shall be paid by bank or cashier's check at
the closing of Financing. In the event that a portion of the Financing is
completed in delayed increments, the fee shall be paid prorata as each increment
is advanced.


 In the event that this Agreement shall not be renewed, or if this Agreement is
terminated for any reason, then notwithstanding any such non-renewal or
termination, MAS shall be entitled to receive the full fee provided for
hereunder for any transaction for which the discussions or introductions were
initiated during the Term of this Agreement.
Expenses


In addition to the fees payable hereunder, and regardless of whether any
Transaction or Financing is proposed or consummated, the Company shall reimburse
MAS for all reasonable expenses, including, but not limited to: travel expenses,
legal expenses, and reasonable fees paid to third parties incurred in order to
facilitate the terms of this Agreement or otherwise in connection with the
services performed by MAS pursuant to this Agreement. Any expenses over $3,000
must have prior approval of the Company.

 

--------------------------------------------------------------------------------

 

Confidentiality


MAS will hold in confidence any confidential information which the Company
provides to MAS pursuant to this Agreement, which is designated by an
appropriate stamp or legend as being confidential.  Notwithstanding the
foregoing, MAS shall not be required to maintain confidentiality with respect to
information (i) which is or becomes part of the public domain not due to the
breach of this Agreement by MAS; (ii) of which it had independent knowledge
prior to disclosure; (iii) which comes into the possession of MAS in the normal
and routine course of its own business from and through independent
non-confidential sources; or (iv) which is required to be disclosed by MAS by
laws, rules or regulations.  If MAS is requested or required to disclose any
confidential information supplied to it by the Company, MAS shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order.
Restrictions


Nothing herein contained shall be construed to limit or restrict MAS in
providing financial services and consulting advice to others, or in rendering
advice or conducting business with any third parties.


Indemnification


The Company recognizes and confirms that, in advising the Company hereunder, MAS
will use and rely on data, material and other information furnished to MAS by
the Company, without independently verifying the accuracy, completeness or
veracity of same. The Company agrees to indemnify and hold harmless MAS, its
employees, agents, representatives and controlling persons from and against any
and all losses, claims, damages, liabilities, suits, actions, proceedings, costs
and expenses (collectively, “Damages”), including, without limitation,
reasonable attorney fees and expenses, as and when incurred, if such Damages
were directly or indirectly caused by, relating to, based upon or arising out of
the rendering by MAS of services pursuant to this Agreement, so long as MAS
shall not have engaged in intentional or willful misconduct, or acted grossly
negligent in connection with the services provided which form the basis of the
claim for indemnification.  This Paragraph shall survive the termination of this
Agreement. The Company hereby agrees that MAS shall not be liable to the Company
for any damages except for those arising from the MAS’s willful gross
negligence, and, MAS’s liability for any such damages shall be limited to the
fees actually collected by MAS.


This agreement is governed by and construed under the laws of the State of
Florida, and any action brought by either party against the other party to
enforce or interpret this Agreement shall be brought in an appropriate court of
such state.  In the event of any such actions, the prevailing party shall
recover all costs and expenses thereof, including reasonable attorney’s fees
from the losing party.

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our agreement, please sign and return the
enclosed copy of this letter.


Very truly yours,


/s/ Reynaldo A. Martinez
 
Reynaldo A. Martinez
President
Accepted and agreed to this 9th day of
November, 2009



NuGen Mobility, Inc.
 
By:
/s/ Eric Takamura
 
Eric Takamura
 
President and CEO


 

--------------------------------------------------------------------------------

 